     Case 2:19-cv-01751-JAM-KJN Document 63 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TEVIN LEE HARRIS,                                  No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17           On January 21, 2021, the Magistrate Judge authorized his Courtroom Deputy to issue a

18   minute order continuing the stay in this action to April 21, 2021. (ECF No. 51.) Plaintiff seeks

19   reconsideration of the January 21, 2021 minute order continuing the stay of this action. (ECF No.

20   53.)

21           Plaintiff’s motion for reconsideration contains an undated proof of service. (Id. at 3.)

22   Plaintiff’s motion for reconsideration is otherwise undated. Because the request for

23   reconsideration is undated, including the proof of service, plaintiff is not entitled to application of

24   the mailbox rule in determining the filing date of this request. Accordingly, the court finds that

25   plaintiff’s request for reconsideration was filed on the date it was docketed, i.e. February 22,

26   2021.

27           Local Rule 303(b), states “rulings by Magistrate Judges . . . shall be final if no

28   reconsideration thereof is sought from the Court within fourteen days . . . from the date of service
                                                         1
     Case 2:19-cv-01751-JAM-KJN Document 63 Filed 04/27/21 Page 2 of 2


 1   of the ruling on the parties.” Id. Plaintiff’s request for reconsideration of the magistrate judge’s
 2   order of January 21, 2021 is therefore untimely.
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for reconsideration (ECF
 4   No. 53) is denied.
 5

 6   DATED: April 26, 2021                           /s/ John A. Mendez
 7                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
